Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT
                                    No. 04-18-00492-CV

   Eric HOYELA, Jesus Oyela, Cynthia Arredondo, Emede Barrera, Jose Leon Garcia, Jr.,
Edelmira Gomez, Jorge Solis, Jorge Alberto Barrera, Jose Saenz, Alvaro Pena, Erika Madariaga,
        Gina Madariaga, Ester Madariaga, Maria Lamar Trevino, and Monica Aguirre,
                                         Appellants

                                             v.

                                STARR COUNTY, TEXAS,
                                       Appellee

                 From the 229th Judicial District Court, Starr County, Texas
                                Trial Court No. DC-16-514
                        Honorable Everardo Garcia, Judge Presiding

    BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE WATKINS

     In accordance with this court’s opinion of this date, the order of the trial court is
REVERSED, and the cause is REMANDED to the trial court for further proceedings. It is
ORDERED that appellants recover their costs of this appeal from appellee.

      SIGNED July 24, 2019.


                                              _____________________________
                                              Luz Elena D. Chapa, Justice